Citation Nr: 0310099	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  02-15 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased disability rating for the 
residuals of a healed contusion of the lower back, currently 
rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel

INTRODUCTION

The veteran served on active duty from June 1960 to March 
1965.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The veteran presented testimony before the 
undersigned at a videoconference hearing in January 2003.  A 
transcript of the hearing testimony has been associated with 
the claims file. 


REMAND

The veteran has been diagnosed with degenerative disc disease 
of the lumbar spine.  The RO has not addressed the veteran's 
disability under the criteria for intervertebral disc 
syndrome.  Additionally, on September 23, 2002, while the 
veteran's claim was pending, new rating criteria for 
intervertebral disc syndrome became effective.  67 Fed.Reg. 
54,345 (2002) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293).  The veteran is entitled to have his 
claim considered under these new criteria, and have the 
rating criteria most favorable to his claim applied.  Karnas 
v. Derwinski, 1 Vet.App. 308 (1991).  Since the RO has not 
addressed the new rating criteria, this case must be returned 
to the RO to initially consider these new criteria and to 
give the veteran notice of any decision made under these new 
criteria.  See Bernard v. Brown, 4 Vet.App. 384 (1993).

The veteran has indicated he has received all of the 
treatment for his back at the VA Medical Center at Jackson, 
Mississippi.  The last medical records from that facility in 
the claims file are dated in October 2001.  Accordingly, this 
case will be returned to the RO to request additional VA 
medical records.

The veteran was last examined by VA in May 2001 which was 
prior to the date of receipt of claim noted by the RO in the 
rating decision.  Additionally, at his hearing before the 
undersigned, the veteran indicated that he had an accident in 
December 2002 injuring his back and that his back disorder 
has worsened since the 2001 examination.  Accordingly, this 
case will be returned to the RO for further examination of 
the veteran's lumbar spine to obtain current findings.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should request medical records 
related to treatment of the veteran's 
lumbar spine from the VA Medical Center 
at Jackson, Mississippi, from October 
2001 to the present.  

2.  Following receipt of the above 
requested materials, the RO should 
request that the veteran be scheduled for 
a VA examination of the lumbar spine.  
All appropriate tests and studies should 
be conducted.  All pertinent 
symptomatology and findings should be 
reported including ranges of motion and 
an assessment of pain on motion and use.  
The examiner should indicate whether 
there is any pain and whether there is 
likely to be additional impairment caused 
by pain on use and during flare-ups, 
weakened movement, excess fatigability, 
and incoordination.  A neurologic 
assessment of the lower extremities 
should also be conducted to ascertain 
whether there is any neurologic 
impairment in the lower extremities due 
to the lumbar spine disability.  The 
claims file should be made available to 
the examiner for review prior to 
examination.   

3.  Following completion of the above, 
the RO should review the veteran's claim 
and determine whether an increased 
disability rating for the veteran's 
lumbar spine disability can be granted.  
In evaluating the veteran's claim, the RO 
should consider the applicability of the 
original and revised criteria of 
Diagnostic Code 5293 for intervertebral 
disc syndrome.  The RO should conduct any 
additional evidentiary development deemed 
appropriate.

If the decision remains adverse to the veteran, he and the 
representative should be provided with a supplemental 
statement of the case which also addresses the original and 
revised intervertebral disc syndrome rating criteria, and be 
apprised of the applicable time period within which to 
respond.  The case should then be returned to the Board for 
further consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals
	
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

